Citation Nr: 0602190	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include keratoconus.

2.  Entitlement to a disability rating greater than 30 
percent for traumatic maculopathy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active service from April 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence in the right eye of a corneal 
astigmatism due to keratoconus in service, or for many years 
thereafter, and no competent evidence of a nexus between the 
veteran's current right eye disorders and his period of 
active service.  

3.  There is no competent evidence that the veteran's 
preexisting right eye corneal scar and astigmatism were 
aggravated by his period of active service.  

4.  With respect to the veteran's traumatic maculopathy of 
the left eye from a service-connected injury, the veteran is 
blind in the left eye, having best vision of hand movements 
at one foot with correction; there is no blindness in the 
right eye.  


CONCLUSIONS OF LAW

1.  Service connection for a right eye disorder, to include 
keratoconus, is not established.  38 U.S.C.A.  §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).

2.  The criteria for a disability rating greater than 30 
percent for traumatic maculopathy of the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic 
Codes 6066, 6070, 6080, 6090 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.
A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

At the outset, the Board notes that according to the July 
2002 VA ophthalmology examiner, the veteran currently is 
diagnosed with marked corneal astigmatism in the right eye 
due to keratoconus.  The examiner also noted old anterior 
scarring in the right eye with corneal thinning.  Visual 
acuity in the right eye was 20/60.  His best corrected visual 
acuity with a gas-permeable lens was 20/50 in the right eye.  

VA treatment records from Shreveport dated March 2000 to 
January 2003 confirm treatment for right eye keratoconus.  A 
January 2003 treatment report indicated right eye visual 
acuity of 20/100.  

In this case, the veteran asserts that he suffers from poor 
vision in the right eye due to keratoconus.  He alleges that 
he developed keratoconus while on active duty.  The Board 
initially observes that service medical records (SMRs) are 
negative for treatment or diagnosis of keratoconus, providing 
significant evidence against this claim.  

The veteran also suggests in his August 2002 notice of 
disagreement that his service-connected left eye condition 
aggravates his right eye condition.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111. 

Moreover, a preexisting injury or disease will be considered 
to have been aggravated during service when there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

In this respect, the Board observes the veteran's February 
1988 enlistment examination and related March 1988 medical 
report in his SMRs (which noted a preexisting corneal scar in 
the right eye from a childhood injury and preexisting 
astigmatism).  Upon enlistment, visual acuity in the right 
eye was 20/50.  Significantly, upon discharge from service, a 
March 1990 medical evaluation board report noted unchanged 
right eye visual acuity of 20/50 and specifically found that 
the veteran's corneal scar condition was not aggravated by 
service.  Simply put, his right eye condition did not 
increase in severity during service.  Thus, aggravation of a 
preexisting condition during service is not in order for the 
right eye.  Id.  The medical evaluation board report provides 
very clear evidence against this claim. 

Next, the Board turns to the July 2002 VA ophthalmology 
examination and subsequent October 2002 addendum.  The 
examiner opined that the veteran has keratoconus in both 
eyes, and the disability is not related to the veteran's 
period of military service and is not aggravated by his 
service-connected left eye condition.  There is no contrary 
medical opinion of record and the Board finds this opinion to 
be entitled to great probative weight.  As such, the VA 
examination provides very negative against the claim for 
service connection and secondary service connection by 
aggravation.

Consequently, there is simply no competent medical evidence 
of record that demonstrates a nexus between the veteran's 
right eye condition and the veteran's period of service or 
any service-connected disability.  Boyer, 210 F.3d at 1353, 
Velez 11 Vet. App. at 158.  As noted above, the veteran's 
personal, lay opinion as to the etiology of his right eye 
disorders at issue is not competent evidence needed to 
establish service connection or secondary service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the preponderance of the evidence is against 
service connection for a right eye disorder to include 
keratoconus.  38 U.S.C.A. § 5107(b).  

2.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2005).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

The applicable VA regulation permits compensation for a 
combination of service- connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that non-service-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for non-service-connected disability 
absent specific authorization by statute).  

The veteran's left eye maculopathy is currently evaluated at 
30 percent disabling under Diagnostic Code (Code) 6070, 
blindness in one eye, having only light perception, with 
normal vision in the other eye at 20/40.  38 C.F.R. 
§ 4.84(a).  Notes to the regulation specify that the veteran 
is also entitled to special monthly compensation in this 
instance.  In that regard, the Board notes that in a June 
2003 rating decision, the RO granted awarded special 
compensation to the veteran for the left eye.  As discussed 
above in the service-connection analysis, the veteran is not 
entitled to compensation for his right eye disability.  

The veteran is currently blind in the left eye as best vision 
was hand movement at one foot per the July 2002 VA 
ophthalmology examination.  38 C.F.R. § 4.79.  However, 
because the veteran is not blind in his non-service-connected 
right eye (visual acuity was 20/50 with contacts during the 
July 2002 VA ophthalmology examination and 20/100 by January 
2003), his service-connected disability in his left eye must 
be rated as if his right eye had normal vision at 20/40.  
This conclusion is drawn irrespective of the fact that 
38 C.F.R. § 4.78 (computing aggravation), appears to require 
consideration of both eyes.  Villano, 10 Vet. App. at 250. 

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability 
percentage evaluation of 30 percent under DC 6070.  Thirty 
percent is the 
maximum schedular amount available for blindness in the left 
eye, with no blindness in the right eye.  A higher 
evaluation, 40 percent, would require that the loss of vision 
in the right eye be service connected and be at least 20/50.  
For reasons noted above, this is not the case. 

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Such is 
not shown here.  As discussed above, the most recent visual 
acuity in the appellant's right eye is 20/100.  The left eye 
has not been enucleated.  Additionally, only loss of visual 
acuity is before the Board; the RO has not recognized any 
cosmetic defect as entitled to compensation.

The Board has considered other codes as well, but finds that 
an evaluation higher than 30 percent is not warranted under 
any diagnostic code.  As the veteran clearly retains both 
eyes, the provisions of Code 6066 for anatomical loss of one 
eye are not for application.  An evaluation in excess of 30 
percent is not available under Code 6080, pertaining to 
impairment of field of vision.  In addition, there is no 
evidence of diplopia, such that the provisions of Code 6090 
are also not in order.  

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye has been 
rated as being blind, and the non-service connected right eye 
does not meet the criteria for blindness under 38 C.F.R. 
§ 4.79, a higher rating is simply not warranted.

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for traumatic maculopathy of the left 
eye.  38 C.F.R. § 4.3.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

3.  Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of a letter dated in 
July 2003, as well as the August 2002 rating decision and 
August 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  The Board is satisfied that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A.  § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the August 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the July 2003 
VCAA letter does not ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the documents discussed 
above, when taken together, fully notify the veteran of his 
rights and responsibilities under the VCAA and advise him of 
the need to give to VA any evidence pertaining to his claim, 
such that there is no defective notice resulting in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements); see also Sutton v. Brown, 9 
Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (harmless error).  
In addition, the July 2003 VCAA letter asked the veteran to 
submit "any additional information or evidence."  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA medical examinations, and VA 
treatment records.  The veteran also has submitted several 
lay statements.  In a July 2003 statement, the veteran 
mentions private medical records from LSU Medical Center, 
however, he adds that these records only reflect fitting for 
contact lenses, and do not pertain to the veteran's 
disabilities.  

The Board notes that the veteran's representative has 
requested another medical opinion concerning the etiology of 
the veteran's right eye condition.  See 38 U.S.C.A. § 
5103A(d).  However, as discussed above, there is simply no 
competent evidence to support the veteran's claim of service 
connection or secondary service connection.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A.  § 5103A(d)).  As service and post-service 
medical records, as a whole, provide no basis to grant the 
claims, and evidence against this claim, the Board finds no 
basis for another VA examination to be obtained.

Finally, the Board observes that the veteran has requested an 
independent medical opinion.  When warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  38 U.S.C.A. § 
7109; 38 C.F.R.  § 3.328.  The Board does not find, however, 
that evaluation of the issue on appeal involves a question of 
medical complexity or controversy in the medical community at 
large.  The VA examinations of record provide adequate 
explanation and support for their conclusions and do not 
suggest the existence of any complex or controversial matter.  
The SMR provide significant evidence against this claim, 
providing no basis for an independent medical opinion.  
Service medical records and post-service medical records, as 
a whole, including many medical reports directly on point, 
provide clear evidence against this claim, providing no basis 
to find medical complexity or controversy involved in this 
claim.  Accordingly, a medical opinion from an independent 
medical expert is not warranted. Id. The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.   


ORDER

Service connection for a right eye disorder to include 
keratoconus is denied.

A disability rating greater than 30 percent for traumatic 
maculopathy of the left eye is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


